DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 3 and 13 have been cancelled. Claims 1, 11, and 15 have been amended. Claims 2, 4 – 10, 12, 14, and 16 – 20 are as previously presented. Claims 1 – 2 and 4 – 10 remain withdrawn. Therefore, claims 11 – 12 and 14 – 20 are currently pending and have been considered below.

Response to Amendment
	The amendment filed on October 5, 2021 has been entered. Applicant’s amendment overcomes the previously set-forth 112(b) rejection of claim 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 14 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 105852661) in view of Yang et al. (US 2019/0215916) and Carter (US 2016/0356515).
Regarding claim 11, Wang discloses an oven appliance (Fig. 3) comprising: 
a cabinet defining a cooking chamber (see Fig. 3); 

a user interface attached to the cabinet (Fig. 3, “control panel 10”); and 
a controller operably coupled to the heating element and the user interface (“controller 20 is connected to the control panel 10”; “controller 20 is further configured to control the operation of the barbecue appliance 100”), the controller being configured to initiate a cooking operation comprising 
recording a plurality of historic heating cycles for the oven appliance, each historic heating cycle comprising an input temperature setting received at the user interface (“The barbecue appliance 100 of the embodiment of the present invention has a memory function, that is, it can record a control command input by the user through the input section 12 during each barbecue, and allows the user to follow the recorded operation in the subsequent operation. The control command record generates a preset command, which may be a recorded control command or an instruction generated by adjusting based on the recorded control command. The controller 20 then controls the operation of the barbecue appliance 100 in accordance with a preset command”; “the input portion 12 includes a menu button, a temperature button, and a time button”; “Referring to FIG. 4, in some embodiments, the control instruction is recorded and the preset instruction is generated according to the control instruction, including the steps of:
S21: counting the number of times of using multiple control commands; and
S22: Generate the most used control command as a preset instruction”), 
determining a preferred temperature setting based on the input temperatures of the plurality of historic heating cycles (step S22 above indicates that a preferred temperature setting is determined to be the “most used” control command), 
receiving an activation signal from the user interface, and directing a cooking chamber of the oven appliance to the current default temperature setting in response to receiving the activation signal, and establishing the preferred temperature setting as a current default temperature setting (“Usually, the habit of a user using a barbecue appliance is basically the same. The controller 20 records the corresponding control commands for each barbecue and performs statistics. When the user turns on the grilling appliance 100 to perform the grilling again, the controller 20 generates a control command with the most user usage times as a preset 
	While Wang discloses establishing the preferred temperature setting as a current default temperature setting as described above, Wang does not expressly disclose: comparing the preferred temperature setting to a previous default temperature setting, and establishing the preferred temperature setting as a current default temperature setting in response to the preferred temperature setting diverging from the previous default temperature setting.
	Yang is related to “a cooking apparatus capable of automatically cooking food and adjusting operation condition and operation time duration for cooking food” [0004]. Yang discloses comparing a set of temperatures with a plurality of predetermined stored temperatures, and determining whether to adjust the temperature based on a result of the comparison: “the temperature sensing unit 19 is further configured to sense a plurality of regional temperatures corresponding respectively in position to a plurality of regions in the cooking room 101, and to transmit the regional temperatures to the control module 14. The control module 14 is further configured to compare the regional temperatures respectively with a plurality of predetermined temperatures, e.g., stored in the storage unit 16 or included in the information contained in the data represented by the barcode 31, and to determine whether to adjust the operating condition or the operation time duration for the cooking unit 12 based on a result of the comparison between the regional temperatures and the predetermined temperatures” [0019].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include comparing the preferred temperature setting to a previous default temperature setting, and establishing the preferred temperature setting as a current default temperature setting in response to the preferred temperature setting diverging from the previous default temperature setting. Yang’s disclosure indicates that is was known in the art to compare a set of temperatures to a set of predetermined temperatures, and then adjust a control operation based on that 
Wang / Yang does not expressly disclose wherein the plurality of historic heating cycles comprises a plurality of heating cycles performed during a regularly updated, dynamic time period of a set amount of past time in which each heating cycle of the plurality of heating cycles is performed.
Carter is related to temperature-controlled systems [Title], wherein a data set comprising temperature data is utilized for temperature control [0070]. Carter discloses wherein the data (temperature values) within the data set are part of a regularly updated, dynamic time period of a set amount of past time (the data set comprises a “rolling buffer of temperature measurements yk, where data older than the duration of the buffer (for example, a week) is discarded" [0070]; "The rolling buffer is kept updated at a fixed time interval (for example, every 5 minutes) as the measurements arrive, and then at a much longer timer interval (for example, every night)" [0070]; this indicates a regularly updated time period; “When the system is first started, the input buffer may only be a day long (for example), and then gradually extend in length as data becomes available, until it reaches the maximum length of the rolling buffer (a week for example)” [0072]; the dynamic time period of a set amount of time can be interpreted as the set amount of time being dynamic; in this case, Carter’s disclosure that the input buffer may be “a day long” or “a week for example” reads on this interpretation; alternatively, the dynamic time period of a set amount of time can be interpreted as a set amount of time which is static, and wherein the time period (the particular days, for example) is dynamic; in this case, Carter’s disclosure of a “rolling buffer of temperature measurements yk, where data older than the duration of the buffer (for example, a week) is discarded" reads on this interpretation).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the plurality of historic heating cycles comprises a plurality of heating cycles performed during a regularly updated, dynamic time period of a set amount of past time in which each heating cycle of the plurality of heating cycles is performed. This allows the data that is utilized in the calculation to be the most recent data. Carter discloses that use of 

Regarding claim 14, Wang discloses wherein the plurality of historic heating cycles comprises a minimum number of heating cycles (the claimed minimum number of heating cycles can be any number of heating cycles; since Wang discloses a plurality of historic heating cycles as described in the rejection of claim 11, the number of heating cycles in the plurality of heating cycles can be considered a minimum number).

Regarding claim 15, Wang discloses wherein recording each historic heating cycle comprises receiving an activation signal for the cooking chamber, and receiving a cancellation signal for the cooking chamber based on deactivating the heating element (“Receiving user input to generate a control command; Recording the control instruction”; since a user generates a control command, this corresponds to an activation signal for the cooking chamber; since the heating element is eventually deactivated when a heating cycle is complete, this corresponds to receiving a cancellation signal for the cooking chamber).

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang / Yang / Carter in further view of CN 103196164.
Regarding claim 12, Wang does not expressly disclose wherein recording includes transmitting the plurality of historic heating cycles to a remote server spaced apart from the oven appliance.
CN 103196164 is related to an intelligent cooking device and a self-learning cooking method [Abstract]. CN 103196164 discloses wherein cooking parameters, including temperature, are recorded and sent to a terminal via wired or wireless communication [Abstract].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein recording includes transmitting the plurality of historic heating cycles to a remote server spaced apart from the oven appliance. This allows the uploaded parameters to be edited by the terminal where additional information can be added to generate 

Regarding claim 19, Wang does not expressly disclose wherein the cooking operation further comprises receiving the preferred temperature setting from a remote server spaced apart from the oven appliance.
CN 103196164 discloses wherein cooking parameters, including temperature, are recorded and sent to a terminal via wired or wireless communication [Abstract]. The uploaded parameters are then edited by the terminal where additional information can be added to generate complete cooking processing data, which can then be downloaded to and stored in the cooking appliance, so that parameters including cooking temperature can be automatically controlled [Abstract].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the cooking operation further comprises receiving the preferred temperature setting from a remote server spaced apart from the oven appliance. This allows the cooking information to be edited at the remote server, and then downloaded at the cooking appliance, ultimately so that “ordinary people can also make delicious dishes comparable to dishes made by high-grade cooks; and the cooking processing data can also be uploaded to and stored in a network server and are shared by general users” [Abstract].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wang / Yang / Carter in further view of Veloo (US 2014/0220196).
Regarding claim 16, Wang does not expressly disclose wherein determining the preferred temperature setting comprises identifying a median temperature setting of the plurality of historic heating cycles, wherein the preferred temperature setting is the median temperature setting.
mode temperature setting of the plurality of historic heating cycles, wherein the preferred temperature setting is the mode temperature setting (as described in the rejection of claim 11, a preferred temperature setting is determined to be the “most used” control command; this corresponds to the mode of the temperature settings). Calculation of the mode of a data set is a statistical analysis that is similar to calculation of the median of a data set, wherein calculation of the mode or the median (or the mean) are various ways to perform statistical analysis on a data set. This is evidenced by Veloo, which is related to a temperature controlled cooking device, control system and method [Title], and discloses performing statistical analysis on temperature data by calculating “a sample mean, median, mode, and/or standard deviation” in order to control the output power level of a heat source [0058].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein determining the preferred temperature setting comprises identifying a median temperature setting of the plurality of historic heating cycles, wherein the preferred temperature setting is the median temperature setting. This is merely the simple substitution of one known element (calculation of the median) for another (calculation of the mode) to obtain the predictable result of determining an appropriate cooking temperature.

Claims 17 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang / Yang / Carter in further view of Thai et al. (US 2018/0271322).
Regarding claim 17, Wang does not expressly disclose wherein establishing the preferred temperature setting as the current default temperature setting comprises detecting the preferred temperature setting diverges from the previous default temperature setting by a predetermined percentage.
Thai is related to a food and beverage preparation sequence with recording and playback [Title], wherein a sequence of settings are adjusted by a user, and are recorded and replayed [0001]. Thai discloses wherein a processor determines the difference between recorded parameters and sensed parameters [0078], wherein the parameters can include temperature [0061]. If the processor determines that the difference between the recorded parameters and the sensed parameters exceeds a predefined 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein establishing the preferred temperature setting as the current default temperature setting comprises detecting the preferred temperature setting diverges from the previous default temperature setting by a predetermined percentage. This is merely the application of a known technique (determining the difference between sets of temperatures, as well as calculating a percentage of the difference, as disclosed by Thai) to the known device of Wang to yield predictable results.

Regarding claim 18, Wang does not expressly disclose wherein the cooking operation further comprises establishing the previous default temperature setting as a current default temperature setting in response to the preferred temperature setting failing to diverge from the previous default temperature setting.
Thai discloses wherein a processor determines the difference between recorded parameters and sensed parameters [0078], wherein the parameters can include temperature [0061]. If the processor determines that the difference between the recorded parameters and the sensed parameters does not exceed a threshold, then the process continues without implementing an adjustment ([0078] and Fig. 2).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the cooking operation further comprises establishing the previous default temperature setting as a current default temperature setting in response to the preferred temperature setting failing to diverge from the previous default temperature setting. This allows cooking to proceed at a desired temperature when it is indicated that a change to the temperature is not required.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wang / Yang / Carter in further view of Hensel et al. (US 2014/0144331).
Regarding claim 20, Wang does not expressly disclose wherein the activation signal is initiated in response to engagement of a bake input at the user interface.
Hensel is related to an oven appliance [Abstract]. Hensel discloses wherein an activation signal is initiated in response to engagement of a bake input at a user interface (Fig. 5 shows a user interface comprising element 513 which allows a user to engage a bake input (shown in display area 502) [0043], [0044]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the activation signal is initiated in response to engagement of a bake input at the user interface. While Wang does not expressly disclose engagement of a ‘bake input’ at the user interface, Wang does disclose “the input portion 12 includes a menu button, a temperature button, and a time button” in which a user engages an input at the user interface. Therefore, this is merely the simple substitution of one known element (engagement of a bake input at the user interface) for another (engagement of an input at the user interface that allows temperature to be controlled) in order to obtain predictable results.

Response to Arguments
Applicant’s arguments, see page 8, filed October 5, 2021, with respect to the rejection of claim 11 under 35 U.S.C. 103 have been fully considered and are persuasive, since the previous claim set did not included all limitations amended into claim 11. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amendment and newly-found prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH SIMS whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.S./Examiner, Art Unit 3761      

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761